—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff commenced this action to recover damages for electrical engineering work he performed for Paul Frederick Fox & Affiliates (defendant) in connection with a construction project at the State University College at Brock-port. We agree with defendant that Supreme Court erred in awarding damages based on an account stated for extra work allegedly performed in connection with fire alarm specifications, an emergency generator and asbestos revisions. Plaintiff testified that he was compensated for the fire alarm specifications, and defendant established that plaintiff was paid for extra work with respect to the emergency generator and asbestos revisions.
We reject defendant’s contention that the court’s determination that defendant owed $44,435.95 to plaintiff for contractual work performed with respect to the four schematic phases, extra work and mileage is contrary to the weight of the evidence. The court also properly determined that defendant paid plaintiff $30,579.93 for contractual work and extra work, but miscalculated the balance due to be $13,856.52. We modify the judgment in that respect by awarding plaintiff $13,856.02.
*854In calculating the amount of interest owed by defendant, plaintiff erroneously applied a compounded rate of interest. We further modify the judgment, therefore, by vacating the amount of interest and by providing that interest is to be calculated using a simple annual interest rate (see, CPLR 5004; Long Playing Sessions v Deluxe Labs., 129 AD2d 539, 540). (Appeal from Judgment of Supreme Court, Monroe County, Frazee, J.— Damages.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.